Citation Nr: 1107735	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  95-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, status post arthroscopy.

2.  Entitlement to an increased rating for a left knee 
disability, status post arthroscopy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 
1994.

The right knee disability claim comes before the Board of 
Veterans' Appeals (Board) from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for status 
post right knee arthroscopy and assigned that disability a 10 
percent disability rating, effective from November 19, 1994.

Following the January 1995 rating decision the Veteran initiated 
an appeal to the Board by submitting a Notice of Disagreement 
(NOD) in January 1995.  Thereafter, following the RO's issuance 
of a Statement of the Case (SOC) in February 1995 on the claim 
for a higher initial disability rating, the Veteran perfected his 
appeal by submitting a Substantive Appeal (on VA Form 9) in 
February 1995.

In October 2001 the Board, in pertinent part, remanded the case 
to the RO for further development on the right knee initial 
disability rating claim.  Following the ordered VA examination 
conducted in June 2002, the RO issued a Supplemental SOC (SOC) on 
the issue in February 2003.

The case was then transferred to the North Little Rock, Arkansas 
RO.  While the right knee claim on appeal was at the RO, an 
inconsequential error occurred in the legal process.  The RO 
afforded the Veteran another VA examination of the right knee in 
June 2005.  Then, instead of issuing another SSOC addressing the 
evidence from the examination, the RO, in June 2005, issued 
another rating decision continuing the 10 percent disability 
rating for the right knee disability.

Though the rating claim was already perfected as to an appeal to 
the Board, the Veteran responded to the June 2005 rating decision 
by filing a NOD in July 2005.  Thereafter the RO issued a SOC, 
from which the Veteran submitted another Substantive Appeal on 
the matter already before the Board on appeal.  Nevertheless, the 
claim is before the Board on appeal from the January 1995 rating 
decision.  
In August 2008, the Board remanded the case to the RO for further 
development. 

In May 2010, the Board again remanded the initial rating claim 
concerning the right knee for further development.  In that May 
2010 decision, the Board also granted the Veteran a separate 
initial disability rating for a partial lateral meniscectomy of 
the right knee under Diagnostic Code (DC) 5259.  38 C.F.R. 
§ 4.71a (2010).  In an August 2010 rating decision, the RO 
assigned a 10 percent disability rating for the partial lateral 
meniscectomy of the right knee, effective December 7, 2007.  To 
date, the Veteran has not submitted a NOD disagreeing with the 
disability rating or effective date assigned.  Therefore this 
issue is not before the Board on appeal.

This appeal involves the initial 10 percent evaluation of the 
right knee disability assigned in connection with the original 
grant of service connection from the November 19, 1994, claim.  
The disability ratings assigned for the right knee disability, 
status post arthroscopy, during this time period include periods 
of temporary total disability evaluations for convalescence 
following surgeries under 38 C.F.R. § 4.30 (2010).  Temporary 
total disability evaluations following right knee surgeries are 
assigned for the periods from March 18, 1998, to April 30, 1998, 
and from December 27, 2004, to January 31, 2005.  After each 
period of a temporary total disability evaluation, the disability 
rating reverted to a 10 percent schedular disability rating.  The 
claim on appeal does not include these periods during which a 
temporary total disability rating was in effect.

The left knee disability claim comes before the Board of 
Veterans' Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, that denied the Veteran's increased rating 
claim.

The RO in North Little Rock, Arkansas, has since assumed 
jurisdiction, and that office forwarded the appeals to the Board.

In August 2006, the Veteran submitted a claim of 
entitlement to a temporary total disability evaluation for 
service-connected hypertension following hospitalization 
in June 2006.  The Veteran also submitted claims for 
temporary total disability evaluation for service-
connected right knee disability following an arthroscopy 
in December 2007, temporary total disability evaluation 
based on surgical treatment of service-connected right 
shoulder impingement in June 2008, temporary total 
disability evaluation based on March 2008 surgical 
treatment of service-connected degenerative changes of the 
lumbar spine; and, temporary total disability evaluation 
for service-connected degenerative changes of the lumbar 
spine following surgical treatment in January 2009.  The 
record before the Board does not reflect that these claims 
have been specifically adjudicated, although an August 
2010 rating decision associated with the claims files 
reflects that the Veteran has apparently been granted 
temporary total disability ratings under 38 C.F.R. § 4.30 
for at least some of these periods.  November 2010 
correspondence from the Veteran to a member of the United 
States Senate reflects that the Veteran has sought a total 
disability evaluation based on individual unemployability 
(TDIU).  Although no rating decision reflecting specific 
adjudication of that claim appears in the record before 
the Board on appeal, an August 2010 rating decision 
includes a notation that TDIU was awarded effective in 
September 2008.  It does not appear that the Board has 
jurisdiction over these claims.  To the extent that any of 
these claims remains unadjudicated, the claims are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for a left knee 
disability, status post arthroscopy, currently evaluated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's right knee disability, 
exclusive of separately-evaluated removal of dislocated 
cartilage, has not been manifested by recurrent subluxation or 
lateral instability that is productive of moderate impairment; 
or, flexion limited to 60 degrees; or, extension limited to 5 
degrees; or, ankylosis, but is manifested by degenerative changes 
of the right knee joint as well as of the patella.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
the Veteran's service-connected right knee disability evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, are not met, but 
the Veteran is entitled to a separate, compensable evaluation 
under DC 5003 for arthritis, right knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 
DCs 5003, 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2001, March 2005, August 2008, and May 2010 provided the 
Veteran with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  Letters dated in March 2006, 
August 2008, October 2010, and December 2010 also provided the 
Veteran with information concerning the evaluation and effective 
date that could be assigned should his claim be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's VCAA notice letters were not 
provided before the adjudication of his January 1995 claim.  
However, after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result of 
the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in this 
case was harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the Veteran 
communicated on multiple occasions with VA, without informing it 
of pertinent evidence.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  For all of these reasons, 
the Board concludes that the appeal may be adjudicated without a 
remand for further notification.
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  He has been 
afforded VA examinations.  The Board does not have notice of any 
additional relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to the RO's and the AMC's compliance 
with the instructions from its October 2001, August 2008, and May 
2010 remands.  Id.

Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 
(2010).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based upon 
the facts found.  That is to say, VA may "stage" the rating to 
compensate the Veteran for times since the effective date of his 
award when his disability may have been more severe than 
at others.  Fenderson, 12 Vet. App. 119, 125-6 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether they were raised 
by the Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected right knee disability, status 
post arthroscopy, currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5257.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability which 
is productive of slight impairment of the knee.  A 20 percent 
rating is warranted for recurrent subluxation or lateral 
instability that is productive of moderate impairment of the 
knee.

The words "slight," "moderate" and "severe", as used in the 
various diagnostic codes, are not defined in VA's Rating 
Schedule.  And rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  That is 
to say, use of these descriptive terms is not altogether 
dispositive of the rating that should be assigned, but it is 
nonetheless probative evidence to be considered in making this 
important determination.  38 C.F.R. §§ 4.2, 4.6.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (2010) must be considered when 
assigning an evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Board will now apply these criteria to the facts of the case.

The Veteran's service treatment records reflect that he was 
treated for right knee pain in service.  The report of Medical 
Evaluation Proceedings which was issued in August 1994 discloses 
that the assigned diagnoses were chondromalacia patella and 
chondromalacia of the tibial plateau, status post arthroscopy.  

Private treatment records in 1996 include an April 1996 report of 
magnetic resonance imaging (MRI) of the right knee, which 
contains an impression of mild chondromalacia of the right medial 
patellar facet with associated superior medial femoral condylar 
articular irregularity and no evidence of ligamentous injury.  
When seen in May 1996 in follow-up, review of the MRI showed no 
evidence of meniscal tear.  Anterior and posterior cruciate 
ligaments were intact.  Examination of the knee revealed no 
effusion.  McMurray's testing was negative.  The knee was found 
to be stable.  The knee had a full range of active motion.  This 
evidence is unfavorable to an evaluation in excess of 10 percent 
under DC 5257, or to a separate, compensable evaluation for 
limitation of flexion or extension, since there is no evidence of 
subluxation, lateral instability, flexion limited to 60 degrees, 
or limitation of extension.

The report of a June 2002 VA examination shows that the Veteran 
reported complaints of right knee pain, popping, swelling, and 
locking.  The report noted that the Veteran underwent an 
arthroscopy, with chondroplasty, in 1998.  The Veteran reported 
that he estimated his pain to be a 3 on a scale of 10.  The pain 
could increase to 10 once or twice a month.  He reported wearing 
a brace since 1998, which helped with his sense of the knee 
giving way.  The Veteran reported that he stopped work due in 
part to his right knee pain.  On examination, the Veteran wore a 
knee brace.  He was able to extend the right leg to zero degrees 
of knee motion without pain (normal extension is 0 degrees), and 
with +1 tenderness on forced extension.  He was able to flex the 
right leg to 90 degrees without pain, and to 100 degrees with 
pain (normal flexion is 140 degrees).  The examiner found no 
edema or effusion.  Lachman's, McMurray and pivot testing were 
all negative.  The Veteran's gait was normal without use of 
assistive device.  The VA examiner diagnosed the Veteran with 
chondromalacia, right knee status post chondroplasty.  This 
evidence is unfavorable to an evaluation in excess of 10 percent 
under DC 5257, or to a separate, compensable evaluation for 
limitation of flexion or extension since there is no evidence of 
recurrent subluxation, lateral instability was controlled by a 
knee brace, flexion was not limited to 60 degrees, and there was 
no limitation of extension.

The report of a June 2005 VA examination showed a history of past 
arthroscopic surgery of the right knee in 1990, 1998, and 
December 2004.  The Veteran reported that he used assistive aids 
for walking intermittently.  He reported that he was able to 
stand for 15 to 30 minutes and was unable to walk more than a few 
yards.  He reported complaints of giving way, instability, pain, 
stiffness, episodes of locking several times a week, and 
effusion, which affected the motion of the knee.  He reported no 
episodes of dislocation or subluxation; and no flare-ups.  He 
reported evidence of inflammation in that he had warmth and 
swelling of the right knee.
On examination the Veteran had a normal gait.  There was no 
evidence of abnormal weight bearing.  Right knee flexion was from 
zero to 90 degrees, with pain throughout the range of motion.  On 
repetitive use, there was no additional limitation of motion of 
the right knee.  The report of an X-ray contained an impression 
of unremarkable examination of the right knee.  The VA examiner 
determined that the Veteran had complaints of pain to the right 
knee, presented with a brace to the right knee, but had an 
unremarkable physical examination with no significant 
radiological findings.  This evidence is unfavorable to an 
evaluation in excess of 10 percent under DC 5257, or to a 
separate, compensable evaluation for limitation of flexion or 
extension, since there is no evidence of subluxation, lateral 
instability, flexion limited to 60 degrees, or limitation of 
extension.

Private treatment records show that in November 2007 the Veteran 
was seen in part for his right knee pain, and had increasing 
anterior knee pain with sitting, squatting and other bent-knee 
activities.  An examination revealed patellofemoral crepitation.  
The knee had no limitation of movement, but did have a trace of 
effusion.  He had a positive patella compression test.  He had 
minimal medial and lateral joint line tenderness.  Stability 
tests were normal.  The impression was patellofemoral pain with 
chondromalacia, bilateral, right greater than left.

Private treatment records show that on December 5, 2007, the 
Veteran underwent surgical treatment of the right knee.  The 
report of operation shows that the surgery was performed because 
the Veteran had ongoing right knee pain.  The preoperative 
diagnosis was right knee chondromalacia of the patella with 
possible additional interarticular pathology.  The procedures 
performed were a partial lateral meniscectomy, a nonincidental 
chondroplasty of the patella, an incidental chondroplasty of the 
lateral compartment, a nonincidental chondroplasty of the medial 
compartment, and a major synovectomy.  The postoperative 
diagnoses were torn lateral meniscus of the right knee, 
chondromalacia of the patella, and chondrocalcinosis medial and 
lateral compartments with grade III changes.  This evidence 
discloses that the Veteran had torn meniscal cartilage, and a 
separate evaluation has been assigned under DC 5259 granted for 
torn meniscal cartilage, status post removal.  However, this 
evidence does not warrant an evaluation in excess of 10 for the 
manifestations of disability evaluated under DC 5257 which are 
addressed in this appeal.  

In January 2008, the Veteran reported complaints of some 
postoperative right knee pain.  An examination revealed no 
effusion and full movement of the knee.  There was no crepitation 
and good stability.

In March 2008, the Veteran reported complaints of anterior right 
knee pain.  An examination revealed no right knee effusion.  He 
had tenderness to palpation over the prepatellar area.  There was 
no limitation of motion of the knee.  There was no crepitance or 
fluctuance.  

When seen in April 2008, the Veteran complained of right knee 
pain.  The private physician reviewed the previous arthroscopy 
and determined that the knee had osteoarthritis in part of the 
knee, but was not end-stage.  In May 2008, an X-ray was taken of 
the right knee that revealed good preservation of the joint space 
bilaterally.  In June 2008, the Veteran received a series of 
Supartz injections.

In February 2009 the Veteran was afforded another VA examination.  
At this examination, the Veteran's flexion of his right knee was 
0 to 110 degrees, and his extension was normal with pain.  The VA 
examiner determined that the Veteran's right knee was not 
manifested by instability or anklyosis, but it was manifested by 
tenderness.  The VA examiner determined that, although the 
Veteran displayed pain following repetitive motion, he did not 
have any additional limitations of motion after repetitive motion 
of the right knee.  Accordingly, this evidence is unfavorable to 
an evaluation in excess of 10 percent under DC 5257, or to a 
separate, compensable evaluation for limitation of flexion or 
extension, since there is no evidence of subluxation, lateral 
instability, flexion limited to 60 degrees, or limitation of 
extension.

At an April 2009 VA examination, the Veteran reported persistent 
pain of the right knee with ambulation, and the sensation of the 
knee wanting to give out.  He reported that he rarely experienced 
locking or swelling symptoms, but he reported that the right knee 
often "clicks."  On examination, the Veteran's flexion was 0 to 
120 degrees.  The VA examiner found that the Veteran appeared to 
have a mild limp when he ambulated, but it did not appear to be 
painful.  There was no effusion.  There was tenderness on the 
medial joint line, but non-tender laterally.  The Veteran was a 
little tender with patellofemoral manipulation.  There was 
minimal crepitation to palpation with active range of motion.  
The knee was stable to varus/valgus stress, had negative anterior 
and posterior drawer sign, and was negative McMurray's sign 
testing.  X-ray examination showed no fracture, dislocation, 
joint space narrowing, or significant osteophyte formation.  The 
X-ray report contained an impression of possible, tiny knee joint 
effusion; but, otherwise the results were normal.  The VA 
examiner diagnosed the Veteran with chronic right knee pain 
secondary to arthritis in the right knee, but stable.

In March 2010, the Veteran underwent a right knee arthroscopy and 
a chondroplasty of the right knee by his private physician.  The 
report of operation indicated that the Veteran had been 
experiencing increasing pain despite alternative treatments since 
his last arthroscopy in 2007.  

In November 2010, the Veteran was afforded another VA 
examination.  At this examination, the Veteran reported pain and 
popping of the right knee.  He stated that he wears a brace on 
the right knee for stability and comfort.  The Veteran reported 
that he has instability of the right knee, but not subluxation.  
At this examination, the Veteran's right knee displayed normal 
extension (0 degrees).  His flexion of the right knee was 0 to 
110 degrees.  The VA examiner determined that the Veteran did not 
have anklyosis or instability of the right knee.  The VA examiner 
concluded that, although the Veteran displayed pain following 
repetitive motion, he did not have any additional limitations of 
motion after repetitive motion of the right knee.  According to 
the November 2010 VA examiner, November 2009 X-rays confirmed 
that the Veteran had early degenerative joint disease of the 
right knee.

Applying the above criteria to these facts, the Board finds that 
the Veteran is not entitled to a higher initial disability rating 
for right knee disability evaluated under DC 5257.  The evidence 
of record does not establish that the Veteran has recurrent 
subluxation or lateral instability that is productive of moderate 
impairment of the right knee - the requirements for the next 
higher rating.  Throughout the appeal, the Veteran has never 
reported that he experiences subluxation.  In regards to 
instability, the Veteran is already in receipt of a 10 percent 
disability rating for instability based on his own lay statements 
concerning the giving way of his right knee.  The Board 
acknowledges that, at times, on arthroscopy, loose bodies were 
removed from the right knee.  The Board acknowledges that loose 
bodies in the knee may cause sudden, sharp pain and occasional 
giving-way of the knee joint.  However, there is no evidence that 
the Veteran's instability or giving way was not controlled by the 
right knee brace he uses.  The Veteran was not treated for any 
injury related to a fall caused by giving way of the right knee.  
The objective evidence does not establish that the Veteran's 
instability is not encompassed within the 10 percent evaluation 
assigned under DC 5257.

The Veteran's primary contention for an increased evaluation for 
right knee disability is that his pain is too severe to be 
encompassed by a 10 percent evaluation under DC 5257.  The Board 
agrees with this contention, and finds that a separate, 
compensable, 10 percent evaluation for arthritis is warranted 
under DC 5003.  VAOPGCPREC 9-04; VAOPGCPREC 23-97 (when a knee 
disorder is rated under DC 5257 and a Veteran also has limitation 
of knee motion which at least meets the criteria for a 0 percent 
evaluation under DC 5260 or 5261, separate evaluations may be 
assigned).  Although the Veteran's ranges of motion of his right 
knee are not severe enough to meet the criteria for 
noncompensable under the appropriate DCs for limitation of motion 
of the knee (DCs 5260 and 5261), the Board finds that, based on 
the descriptions of the degenerative changes of the right knee 
noted during the multiple arthroscopic surgeries, a separate 
evaluation for arthritis is warranted.  

The medical evidence does not establish that the Veteran is 
entitled to the next higher rating under DC 5257, a 20 percent 
rating, for recurrent lateral instability.  No VA or private 
physician has objectively noted lateral instability during an 
examination, although there is no indication that the Veteran's 
contention that he has a sensation of giving way is not credible.  
The Veteran's complaints of pain are considered in the evaluation 
under DC 5003, and cannot be considered a second time as a basis 
for an evaluation in excess of 10 percent under DC 5257 
(indicating that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is 
inapplicable to ratings under DC 5257 because it is not 
predicated on loss of range of motion).

As noted above, a claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 or 
DC 5261."  VAOPGCPREC 9-98.  However, measurements taken at the 
VA examinations which included consideration of the Veteran's 
pain following repetitive use establish that the Veteran did not 
have painful motion warranting a separate rating for arthritis in 
excess of 10 percent.  38 C.F.R. § 4.71a; Johnston v. Brown, 9 
Vet. App. 7, 11 (1996) 

The remainder of the DCs pertaining to the knee and leg also do 
not justify a rating in excess of 10 percent.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knee.  The 
existence of ankylosis is not supported by the Veteran's ranges 
of motion.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking" pain 
and effusion into the joint.  Radiologic and physical 
examinations conducted since the December 2007 partial removal of 
a meniscus disclose that there is no additional dislocated 
cartilage, so DC 5258 is not applicable.  

The Veteran is already in receipt of the maximum schedular rating 
of 10 percent under DC 5259.  DC 5262 has not been raised by the 
medical evidence, including the X-rays listed above, and DC 5263 
also does not provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a.

In making this decision, the Board has considered the Veteran's 
statements of pain in his right knee.  However, the Veteran's lay 
testimony concerning the severity of his right knee disability is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1991); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an initial 
rating decision which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not 
met the requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled during 
the entire period at issue.

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  
However, the extent of his impairment is adequately contemplated 
by the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, as the 
Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the disability rating, itself, is recognition that 
industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as marked interference with employment (meaning above and 
beyond that contemplated by the schedular rating assigned), to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  

During his November 2010 VA compensation examination, the VA 
examiner, following a physical examination of the Veteran and a 
review of the claims file, determined that the Veteran's right 
knee disability would provide moderate to severe limitation of 
the Veteran's ability to perform physical labor.  However, the VA 
examiner concluded that the Veteran's right knee disability would 
only mildly limit his ability to perform sedentary work, which 
would require minor accommodations of the work environment and 
might limit his ability to travel moderately due to pain and 
stiffness.  Thus, the Veteran's right knee disability does not 
prevent the Veteran from performing substantially gainful 
employment.  There is no medical evidence which is contrary to 
this opinion.  

The level of occupational impairment and other impairment in the 
Veteran's daily living is contemplated by the 10 percent 
schedular rating assigned under DC 5257 and the 10 percent 
granted under DC 5003 in this decision (exclusive of those 
manifestations of disability which are separately evaluated under 
DC 5259).  The Board finds that extra-schedular consideration is 
not warranted in this circumstance.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial disability rating in excess of 10 percent for service-
connected right knee disability evaluated under DC 5257, status 
post arthroscopy, is denied, but separate, 10 percent evaluation 
under for right knee arthritis, evaluated under DC 5003, is 
granted, subject to law and regulations governing the effective 
date of an award of monetary compensation; the appeal is granted 
to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the left knee claim can be 
properly adjudicated.  

In January 1995, the RO granted service connection for the 
Veteran's left knee arthroscopy, and assigned a 10 percent 
initial disability rating.  The Veteran did not appeal this 
rating decision.  In February 2006, the Veteran filed a claim for 
an increased rating.  A June 2006 rating decision denied the 
Veteran's increased rating claim.  In November 2006, the Veteran 
submitted a NOD to the June 2006 rating decision.  Again, in a 
March 2009 rating decision, the RO denied the Veteran's increased 
rating claim.  The Veteran then submitted a NOD dated in July 
2009.  The RO then issued another rating decision in December 
2009.  The Veteran then submitted another NOD dated in May 2010.  
In response to these NODs, the RO did not issue a SOC.

The pending claims doctrine provides that a claim remains pending 
in the adjudication process - even for years - if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  If, after 
a valid NOD, VA fails to issue a SOC, the claim remains pending.  
Myers v. Principi, 16 Vet. App. 228, 235-6 (2002); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  However, most recently the 
Court ruled that "[w]here an appellant places a claim for one 
disability into appellate status by virtue of an NOD, that claim 
is resolved by a later appellate adjudication of a subsequent 
claim where both claims stem from the same underlying disorder 
and the claimed disabilities are identical or substantially 
similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 (2009) 
(emphasis added).  The Court quoted from its decision in Juarez 
v. Peake indicating that "[o]nce an NOD has been filed, further 
RO decisions, which do not grant the benefit sought, cannot 
resolve the appeal that remains pending before the Board.  Only a 
subsequent Board decision can resolve an appeal that was 
initiated but not completed."  Jones, 23 Vet. App. at 125 
(quoting Juarez, 21 Vet. App. 537, 543); See also 38 U.S.C.A. 
§ 7105(a), (d)(1) (2010).

The November 2006, July 2009, and May 2010 NODs placed the left 
knee disability claim into appellate status and that claim was 
never resolved by a subsequent appellate adjudication.  The 
subsequent rating decisions did not resolve the claim, since the 
NODS placed the claim into appellate status.  See Manlincon v. 
West, 12 Vet. App. 238 (1998) (where there is an NOD, the Board 
has jurisdiction, and next step is SOC); Roy v. Brown, 5 Vet. 
App. 554, 555 (1993) ("appellate review of an RO decision is 
initiated by an NOD").  

Thus, as the Board has determined that timely NODs have been 
submitted in response to the June 2006 rating decision, the RO 
must respond to the disagreements with a SOC.  Manlincon, 12 Vet. 
App. at 238.  The RO must provide a SOC addressing the issue of 
entitlement to an increased rating for a left knee arthroscopy, 
currently evaluated as 10 percent disabling.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Issue a SOC addressing the Veteran's claim of 
entitlement to an increased rating for a left 
knee arthroscopy, currently evaluated as 10 
percent disabling.  Advise the Veteran of the 
date on which the time allowed for perfecting 
a timely substantive appeal of this claim 
expires.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should return 
the claim to the Board for the purpose of 
appellate disposition, if the claim remains 
denied.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


